UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period endedDecember 31, OR rTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number000-30675 EnXnet, Inc. (Name of issuer in its charter) Oklahoma 73-1561191 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11333 E. Pine Street, Suite 92 - Tulsa, Ok 74116 (Address of principal executive offices & zip code) (918) 592 - 0015 Registrant's telephone number, including area code: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of February 02, 2010, there were outstanding 34,914,929 shares of the registrant’s common stock, $.0005 par value. 1 Table of Contents Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets December 31, 2009 and March 31, 2009 3 Statements of Loss For the three months ended December 31, 2009 and 2008 and the nine months ended December 31, 2009 and 2008 4 Statements of Changes in Stockholders Deficit 5 Statements of Cash Flows For the nine months ended December 31, 2009 and 2008 6 Summary of Accounting Policies 7 Notes to Financial Statements 9 Item 2. Management’s Discussion and Analysis 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4T. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote to Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits and Reports on Form 8-K 21 SIGNATURES 22 Exhibit Index 23 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ENXNET, INC BALANCE SHEETS December 31, 2009 March 31, 2009 ASSETS (Unaudited) (Audited) CURRENT ASSETS Cash $ 11,724 $ 10,630 Accounts receivable 9,561 17,290 Prepaid expenses 17,473 16,306 TOTAL CURRENT ASSETS 38,758 44,226 FIXED ASSETS Furniture & fixtures 6,160 6,160 Machinery & equipment 74,516 74,516 Less accumulated depreciation (69,444 ) (64,876 ) TOTAL FIXED ASSETS 11,232 15,800 OTHER ASSETS Licenses, net - - Investment - - Deposits 51,137 1,137 TOTAL OTHER ASSETS 51,137 1,137 TOTAL ASSETS $ 101,127 $ 61,163 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 551,811 $ 533,509 Advances from officer - related party 78,980 41,487 Advances from stockholder 31,000 31,000 Notes payable 180,000 175,000 Notes payable - related party 715,558 695,558 TOTAL CURRENT LIABILITIES 1,557,349 1,476,554 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.00005 par value; 200,000,000 shares authorized, 34,914,929 and 32,694,226 shares issued and outstanding 1,746 1,635 Additional paid-in capital 4,620,764 4,370,440 Accumulated deficit (5,978,732 ) (5,687,466 ) Other comprehensive income (100,000 ) (100,000 ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) (1,456,222 ) (1,415,391 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 101,127 $ 61,163 See accompanying summary of accounting policies and notes to condensed financial statements 3 Table of Contents ENXNET, INC CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Nine Months Ended December 31, December 31, 2009 2008 2009 2008 REVENUES $ - $ 3,990 $ 12,540 $ 14,708 COST OF SALES - 1,325 7,150 5,102 Gross Profit - 2,665 5,390 9,606 EXPENSES Consulting fees 27,960 30,615 136,860 106,330 Depreciation & amortization 198 10,303 593 30,909 Advertising - - 2,350 - Payroll 16,977 63,995 79,857 219,025 Professional services 7,908 51,761 27,985 153,910 Occupancy 3,640 14,998 12,326 26,962 Office 1,991 2,255 6,357 8,231 Travel 189 289 986 4,172 Other 1,475 25 1,925 390 Total Expenses 60,338 174,242 269,239 549,930 LOSS FROM OPERATIONS ( 60,338 ) (171,577 ) (263,849 ) (540,324 ) OTHER INCOME (EXPENSE) Interest expense (12,194 ) (13,627 ) (36,185 ) (35,927 ) Other income - - 8,768 - Interest income - 2 - 8 Total Other Income (Expense) (12,194 ) (13,625 ) (27,417 ) (35,919 ) COMPREHENSIVE LOSS $ (72,532 ) $ (185,202 ) $ (291,266 ) $ (576,243 ) BASIC AND DILUTED NET LOSS PER SHARE $ (0.002 ) $ (0.006 ) $ (0.009 ) $ (0.018 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED 33,764,129 31,584,436 33,764,129 31,584,436 See accompanying summary of accounting policies and notes to condensed financial statements 4 Table of Contents ENXNET, INC CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) Additional Other Total Common Stock Paid-in Accumulated Comprehensive Stockholders' Shares Amount Capital (Deficit) Income Equity (Deficit) Balance, March 31, 2008 30,670,226 $ 1,534 $ 3,836,148 $ (4,937,753 ) $ (100,000 ) $ (1,200,071 ) Common stock issued for: Cash 722,500 36 149,464 - - 149,500 Services 450,955 23 108,410 - - 108,433 Note payable conversion 851,128 42 127,627 - - 127,669 Stock options issued - - 148,791 - - 148,791 Net loss for the year ended March 31, 2009 - - - (749,713 ) - (749,713 ) Balance, March 31, 2009 32,694,809 1,635 4,370,440 (5, 687,466 ) (100,000 ) (1,415,391 ) Common stock issued for: Services 1,844,120 92 107,017 - - 107,109 Cash 376,000 19 24,481 - - 24,500 Stock options issued - - 118,826 - - 118,826 Net loss for the nine months ended December 31, 2009 - - - (291,266 ) - (291,266 ) Balance, December 31, 2009 34,914,929 $ 1,746 $ 4,620,764 $ (5,978,732 ) $ (100,000 ) $ (1,456,222 ) See accompanying summary of accounting policies and notes to condensed financial statements 5 Table of Contents ENXNET, INC CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months Ended December 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ (291,266 ) $ (576,243 ) Depreciation and amortization 4,568 34,884 Common stock issued for expenses 107,109 101,944 Stock options issued 118,826 124,538 Adjustments to reconcile net loss to net cash used by operations: Decrease (increase) in accounts receivable 7,729 (11,970 ) Decrease (increase) in prepaid expenses and deposits (51,167 ) 22,020 Increase (decrease) in accounts payable & accrued expenses 18,302 147,002 Net cash provided (used) by operating activities (85,899 ) (157,825 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment - - Net cash provided (used) in investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of notes payable 5,000 - Proceeds from stock sales 24,500 138,500 Proceeds from advances from officer and stockholder 60,693 53,680 Repayment of advances (3,200 ) (27,172 ) Net cash used by financing activities 86,993 168,008 NET INCREASE (DECREASE) IN CASH 1,094 7,183 CASH – Beginning of period 10,630 27,314 CASH – End of period $ 11,724 $ 34,497 SUPPLEMENTAL CASH FLOW DISCLOSURES: Interest expense $ - $ - Income taxes $ - $ - NON-CASH FINANCING AND INVESTING TRANSACTIONS: Common stock issued for expenses 107,109 101,944 Common stock issued for payment of debt - 115,068 See accompanying summary of accounting policies and notes to condensed financial statement 6 Table of Contents ENXNET, INC SUMMARY OF ACCOUNTING POLICIES The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and in accordance with the instructions to Form 10-Q and Items 303 and 310(b) of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the nine months ended December 31, 2009, are not necessarily indicative of the results that may be expected for the year ended March 31, 2009. For further information, refer to the financial statements and footnotes thereto included in the EnXnet, Inc. or the "Company" audited financial statements for the year ended March 31, 2009 included in the Company Form 10-K. THE
